0FFlcE 0i= THE ATTORNEY  GENERAL        OF TEXAS
          *:                  AUSTIN
GROVERSELLERS
AT~~~~~~ GENERAL



Honorable .?oraer Gsrrison, Jr., Director
Texas Department of Public Safety
CampMabry
Austin, Tsxas
Attention:         Driver’s   License   Division
                                                      c\
Dear Sir:




           Ylo have received
which reads in part as foil




         any motor ve




                                                                        .   .
         transportation  ~of pupils to and frown school;   or any
         motor vehicle  in use as a public or COr:imOn   carrier
         of persons; providing    that any person under tvrenty-
         one (21) years of’ age who drives mid school buses
         must be recommended by tho County Superintendent           b
         and 10~1 School Prinolpnl,     and all statutes now
    ..
                     .
                                                           ,
  .     d




            I.

flon;Roier       &rrison,   Jr.,   Page 2
        .

      prohibiting  the operation of such motor vehicles  by
      persone under the age of tvienty-one (21) years are
      suspended until the conclusion   of hostilities.  Pro-
      oided, hovrover, that this Aot will not apply to drivers
      of vehicles  operated under pcrnit or cartificate  is-
      sued by the Railroad Co;arcission OP Texas.’
            “We would apprecilte   very nuch receiving an
      opinion .from you as to whether or not Senate Bill
      No, 119 is still  in affect,   and if so, when it will
      expire ..
            “We would also like to have an opinion as to
      vjhethor a license   issued under the provisions    of
      Senate Bill No. 119 ~lou1.d be valid until the date
      of expiration   sho*fn on the license   (one year from
      date of issuanoc)    or would this license   terminate ’
      upon the expiration     of the emergency provision   of                 .--:
      Senate Bill No, 119.”                                          .:
                                                              .. .        :
           Many wartins statutao,     both state and federal       con-
tain provisions    for their termination    effective   upon “tie con-
clusion of the present war”, or “until       the conclusion     of hos-
tilities.w    These tv;o terms, v;hen use& separatoly,      may indicata
different  times; but when the Legislature       places them both in
the same statute referring      to the same subject,    the two pro-
visions were meant t,o indicate     the same time,     In ordar to
determine this time, we, shall look to the intent and purpose
of the Legislature     in passing this Act and the faots existing
at the time of’ its passage.      In Section 2 of Senate Eill 119,
46th LeCislature     (1943))  supra, the Legislature    clearly   explains
the reason the Act was passed, in the following         words:

             ?SGCtion    2. The fact that’ it is becoming in-
      creasingly      mora diffioult for, operators of motor
      vehicles     In use as oo.mon or public carriers   of
      persons to obtain operators       twenty-one (21) years
      or’. ago or over, the fa~ct that many school bu.ses
      cannot now be opcrateQ in compliance wtth oW'          .’
      statutes,     .and the crowded oondition which nou exists
      in such school buses and public carriers,creatcs         an
      emergency and an imperative publio.neoessity       that
                                                          ’

                       :
      Ron. Homer Garrison,     Jr. , Rage 3


            the. Constitutional Rule requiring bills to be, read
            on three several days id each house be suspended,
            and the same is hereby suspended, and this Act shall
           ,take effect and be in force from and after its passage;
            and it is so enactad.‘8
                  Thus it is seen that due to the necessities          of the
      military .and essential    industry,    there existed at the ‘time
      this Act was passed a shortage of operators         over the age oi’
      twenty-one (21) years.       To alleviate    this condition,    the Legis-
      lature lOv;ered the ago limit to seventeen (17) years, and it
      is only reasonable     to presuns that the Legislature       did not
      intcnd to terminate the effect       of this Act upon tha cessation
      of aotual fighting     in the various theaters of vi:ar because the
- .
      existing   con&ition of a shortage of bus operators would not
      terminate simultaneously      therewith,    and the processes    of..mili-
      tary demobilization,     the remedy for said shortaGe, oannot-’
      completely   transpire   until many mon,ths after the actual con-
      clusion of hostilities.
                  It is well settled    that a war is not u~ncludcd in
      the legal sense until some formal action by a compstent au-
      thority terminstine   the war an8 ro-establishing     peace is ha&.
      Hamilton v. Kentucky DistilJ.ories     and Warehouse Company (1919)
      251 II. s. 11+6* Kahn v. Anderson (1920)     255 fT. S. 1; In Ro
      Hiller,   (19223 201 Federal 761,,'766, 262 U.S. 760~ Vincenti
      v. u. s. (1921) 272 Federal 111,; Yeisnnn v. -D. S. 11921) 271
      Federal 944; The. T:rotector   (lS71) 12 ‘Yall. (U. S.) 700; Xx
      parts Givins (1920) 262 Redoral 702, 703; Knceland-Digelow
      Company v. Llichigan Central Railroad Company (1919) 207 IZichi-
      gan 546, 553; State v. Dixon (1923) 66 Montana 76, 99;
                 Further, it is the province of the political    depart-
      ment, and not of the judicial    department, of the Federal Govern-
      ment, to 8etormina nhen !A:ar is at an end.    20 Lans. Ch. cd. &63; l’er-
      kins v. RoCers, 35 Ind. 12/+, 9 Am. Rep. 639; 67 Corpus Juris
      429.   To date, neither Con;;ress nor tb.e Fresident has formally
      declared the war* s conclusion.
                    As specifically  stated in Knccland-BiColOw Company
      v. Railroad     Co:apany, 207 Zichi~an 553, War, in the legal sense,
    .       .
                              .
                                                                                                    ::   665

        .
        c

                .




        I
        I
                    Honorable Romcr Garrison,
                         ..
                                                      Jr.,    Paga 4

        1
,                   oontinues until,    end terminates  at the tine of, some forinal
                    confirclation   of peace by an authority     conpetent to~.proclaim
                    it.   It is the province    of the political    departzen%, and not
                    of the judicial    department,  of government, to determine when
                    war is at an end, and a legislative       act designating    a psrticu-
                    lar day as thd, upon which a war closed should be aocepted by
                    $he courts,’    In the United States,    the power to reestablish
                    peace, like that to declare via?!, rests exolusively       with Con-
                    gress, ana the. Fresident    has no such authority     except as has
                    been given him by Congress. VI
                                It is our opinion,     therefore,    that the present war
                    has not yet legally     concluded and cannot be considered as con-
                    cluded in the lee21 sense even though actual hostilities            are
                    at an end.     Senstc  nil1   119 will   not  expire until  the Congress
                    of the United States,       or the Preddent     by nuthority of Congress,
                    formally proclnizs     the terrainstion~ or conclusion     of the present
                    war. Answering your second question with respect to the date
                    of termination    of the license,      it is our further opinion that
                    said licenses    terminate upon the expiration       of the emergency
                    provisions    of Senate Bill 119 at the tine indicated        above.
                                  Wo trust   this   satisfactorily        answers your questions,
                                                                  Yours very truly
                                                             ATTC!WN GEI,W?ALCO’TaXAS

                                                                     L    ci a-L xv       4s
                                                             BY
                                                             BY
                                                                         4”  Eugene Alvis
                                                                                 Assistant




        1)
        i


                                   .